Citation Nr: 1756358	
Decision Date: 12/07/17    Archive Date: 12/15/17

DOCKET NO.  14-05 004	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Oakland, California


THE ISSUE

Whether new and material evidence has been received to reopen a claim of entitlement to service connection for a low back disability, and if so, whether the reopened claim should be granted. 


REPRESENTATION

Appellant represented by:	AMVETS


ATTORNEY FOR THE BOARD

J. Gentile, Associate Counsel


INTRODUCTION

The Veteran had active military service from January 1977 until April 1977 and in June 1981.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from December 2009 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Oakland, California.

The Veteran did not have a hearing in this matter.  In October 2015 the Veteran withdrew his request for a hearing in this appeal.

The Veteran was initially denied service connection for a low back disability in a March 1997 rating decision.  In a January 2007 rating decision and a December 2009 rating decision the RO denied service connection for the low back disability because the Veteran failed to provide new and material evidence.  Even though the issue of entitlement to service connection for a low back disability was denied because of the lack of new and material evidence, the RO did send the Veteran for a VA examination for back disabilities in December 2013.  


FINDINGS OF FACT

1.  An unappealed January 2007 rating decision denied service connection for a low back disability because new and material evidence had not been submitted.

2.  The evidence associated with the claims file subsequent to the January 2007 rating decision is cumulative or redundant of the evidence previously of record and is not sufficient to raise a reasonable possibility of substantiating the claim of entitlement to service connection for a low back disability.






CONCLUSION OF LAW

New and material evidence has not been received to reopen a claim of entitlement to service connection for a low back disability.  38 U.S.C. § 5108 (2012); 38 C.F.R. § 3.156 (2017).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

In a March 1997 rating decision, the Veteran was denied entitlement to service connection for a low back disability based on a finding that there was no evidence to connect the Veteran's present back disability to an injury in 1981.  The RO also found that there was no evidence presented showing continuing back problems from 1981 to 1995.  The Veteran did not appeal that decision.  A January 2007 rating decision found that new and material evidence had not been submitted to reopen the claim of entitlement to service connection for a low back disability.  The Veteran did not appeal that decision.  


The pertinent evidence of record at the time of the January 2007 rating decision included the Veteran's service treatment records (STRs), which showed that the Veteran received treatment for a back injury that occurred while on reserve duty in June 1981 and later that the Veteran was seen for complaints of low back pain in September 1981; included in the STRS is a December 1987 examination showing the Veteran's back to be normal and the Veteran reporting that he was not experiencing any recurrent back pain.  Pertinent evidence at the time also included private treatment records and Social Security Administration (SSA) records that show the Veteran began treatment for back pain in 1995 and was diagnosed at a VA examination with lumbosacral strain.  

The pertinent evidence that has been received since the January 2007 rating decision includes additional VA treatment records, which do not show treatment of residuals of an in-service back injury; December 2013 VA examination reports which do not show a diagnosis of any residual disability of an in-service back injury; statements from the Veteran in which he further describes the original injury in service; SSA records which do not show any residuals of an in-service back injury but do report back injuries occurring at work in 1995 and 1996; and Long Beach Hospital medical records showing treatment for the original back injury in June of 1981.

The Board finds that the evidence added to the record since the January 2007 rating decision is not new and material.  The Veteran was previously denied service connection for a low back disability essentially because it was found that there was not a nexus with the back injury that occurred in service and the Veteran's current low back disability.  Also, the Veteran has not provided evidence that shows he had a continuing low back disability from 1981 through 1995 and that it is related to the June 1981 injury in-service.  Additional descriptions of the injury in service are cumulative and redundant of the evidence previously considered by VA.  No additional evidence showing a current disability and relationship to service has been received.  Therefore, the evidence added to the record is not sufficient to raise a reasonable possibility of substantiating the claim.  Accordingly, because new and material evidence has not been submitted, reopening of the claim of entitlement to service connection for a low back injury is not warranted.


ORDER

New and material evidence has not been presented to reopen the claim of entitlement to service connection for a low back disability.  




____________________________________________
M. H. Hawley
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


